Citation Nr: 0311343	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  98-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids 
with history of anal fissure, currently rated 20 percent 
disabling.

2.  Entitlement to an effective date earlier than March 12, 
1996, for the assignment of a 20 percent evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 Department of 
Veterans Affairs (VA) rating decision in which the regional 
office (RO) in Montgomery, Alabama, granted an increased 
rating of 20 percent for hemorrhoids with history of anal 
fissure, and assigned an effective date of November 12, 1996, 
for the increased rating.

In a May 2001 decision, the Board denied a rating in excess 
of 20 percent for hemorrhoids, and granted an earlier 
effective date of March 12, 1996, for the 20 percent rating.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly known 
and the United States Court of Veterans Appeals, hereinafter 
referred to as the Court.)

In July 2002, the Court granted a joint motion to vacate the 
Board's May 2001 decision, and remanded the matter to the 
Board.

In February 2003, the Board wrote to the veteran to advise 
him of changes in the law and regulations pertaining to 
veteran's claims made pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).


REMAND

The veteran has asserted that he is entitled to a higher or 
separate rating for disability from hemorrhoids and anal 
fissure.  He has asserted that he should have been rated 
utilizing 38 C.F.R. § 4.114, Diagnostic Code 7335 which rates 
disability from fistula in ano as impairment of sphincter 
control under Diagnostic Code 7332.  He also contends that 
his request to reopen a claim for a "stomach disorder" 
filed in July 1981 was actually a claim for entitlement to an 
increased rating for hemorrhoids and anal fissure.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97.

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  As the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA concerning the issues under 
consideration, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the veteran's testimony in September 1999 and the many 
statements filed that he has filed.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that authorized 
the Board to decide a claim based on evidence developed by 
the Board unless the veteran has waived consideration of such 
evidence by the agency of original jurisdiction.  See, DAV v. 
Sec'y of Veterans Affairs, No 02-7304, -7305, -7316, 2000 
U.S. App. LEXIS 8275 (Fed Cir. May 1, 2003).  The Court did 
not hold that the Board may not undertake development.  
Nonetheless, as the Board deems additional development 
necessary, a remand of this matter to the RO is the most 
expeditious way of developing and deciding the veteran's 
claims.

Pursuant to this remand, the RO may be scheduling VA 
examination(s).  The veteran is hereby notified that is his 
responsibility to report for the examination(s) and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
hemorrhoids and/or anal fissure, including 
the VA clinic in Huntsville, Alabama.  The 
RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

3.  The veteran should be afforded all 
appropriate VA examinations to assess the 
degree of any disability associated with 
hemorrhoids and/or anal fissure.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  The examiner should 
comment specifically on: the persistence 
of bleeding; the presence or absence of 
anemia, with fissures; the frequency of 
involuntary bowel movements, if any; the 
necessity for the wearing of absorbent 
material or pads; the physical findings 
and symptomatology elicited by 
examination, including chronicity and 
continuity.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




